IN THE SUPREME COURT OF THE STATE OF DELAWARE

STEVEN CARDWELL,                      §
                                      §      No. 136, 2015
      Defendant Below,                §
      Appellant,                      §      Court Below–Superior Court of
                                      §      the State of Delaware, in and
      v.                              §      for New Castle County
                                      §
STATE OF DELAWARE,                    §      Cr. ID No. 1312007653
                                      §
      Plaintiff Below,                §
      Appellee.                       §

                         Submitted: August 13, 2015
                         Decided:   October 20, 2015

Before STRINE, Chief Justice; VAUGHN, and SEITZ, Justices.

                                 ORDER

      This 20th day of October 2015, upon consideration of the appellant’s

brief under Supreme Court Rule 26(c), his defense counsel’s motion to

withdraw, and the State of Delaware’s response, it appears to the Court that:

      (1)   On October 28, 2014, the appellant, Steven Cardwell, pled

guilty to one count each of Robbery in the First Degree, Possession of a

Deadly Weapon During the Commission of a Felony, and Wearing a

Disguise During the Commission of a Felony. At sentencing on February

13, 2015, Cardwell was declared a habitual offender under 11 Del. C. §

4214(a) and was sentenced to twenty-five years at Level V for Robbery in

the First Degree.     For Possession of a Deadly Weapon During the
Commission of a Felony, Cardwell was sentenced to two years at Level V,

and for Wearing a Disguise During the Commission of a Felony, Cardwell

was sentenced to five years at Level V suspended for one year of Level III

probation. This is Cardwell’s direct appeal.

       (2)     On appeal, Cardwell’s defense counsel has filed a brief and a

motion to withdraw under Supreme Court Rule 26(c). 1 Defense counsel

asserts that, based upon a complete and careful examination of the record,

there are no arguably appealable issues. Defense counsel represents that he

provided Cardwell with a copy of the motion to withdraw and the

accompanying brief and informed Cardwell of his right to identify any

points he wished this Court to consider on appeal. Cardwell did not submit

any points for the Court’s consideration. The State has responded to the

Rule 26(c) brief and has moved to affirm the Superior Court’s judgment. 2

       (3)     When reviewing a motion to withdraw and an accompanying

brief under Supreme Court Rule 26(c), this Court must be satisfied that the

appellant’s defense counsel has made a conscientious examination of the


1
  See Del. Supr. Ct. R. 26(c) (governing criminal appeals without merit).
2
  The Court has disregarded the State’s response to the extent it addresses Cardwell’s
March 13, 2015 letter notifying the Court that he wanted to file an appeal and briefly
listing the reasons why. Cardwell’s March 13 letter was not submitted in response to the
Rule 26(c) submission proposed by his defense counsel in June, 2015. Moreover, it
appears that the substance of the letter is raised in greater detail in the form of claims in
Cardwell’s motion for postconviction relief that was filed on March 13, 2015, and
remains pending in the Superior Court.
                                             2
record and the law for arguable claims. 3 Also, the Court must conduct its

own review of the record and determine whether “the appeal is indeed so

frivolous that it may be decided without an adversary presentation.” 4

       (4)    In this case, having conducted “a full examination of all the

proceedings” and having found “no nonfrivolous issue for appeal,”5 the

Court concludes that Cardwell’s appeal “is wholly without merit.” 6 The

Court is satisfied that Cardwell’s defense counsel made a conscientious

effort to examine the record and the law and properly determined that

Cardwell could not raise a meritorious claim on appeal.

       NOW, THEREFORE, IT IS ORDERED that the State’s motion to

affirm is GRANTED. The judgment of the Superior Court is AFFIRMED.

The motion to withdraw is moot.

                                          BY THE COURT:

                                          /s/ Collins J. Seitz, Jr.
                                                 Justice




3
  Penson v. Ohio, 488 U.S. 75, 83 (1988); McCoy v. Court of Appeals of Wisconsin, 486
U.S. 429, 442 (1988); Anders v. California, 386 U.S. 738, 744 (1967).
4
  Penson v. Ohio, 488 U.S. at 81.
5
  Id. at 80.
6
  See supra note 1.
                                         3